—Judgment, Supreme Court, New York County (Edward Lerner, J.), entered April 27, 1999, which, in a proceeding to invalidate certain nominating petitions, dismissed the petition as untimely, unanimously reversed, on the law, without costs, the petition granted, and the respondents’ nominating petitions are declared invalid pursuant to the findings of the trial court.
Under the unique circumstances presented, the petition was timely brought (Election Law § 16-102 [2]; L 1999, ch 12, § 4; cf., Matter of Pell v Coveney, 37 NY2d 494; Matter of Halloway v Blakely, 77 AD2d 932). Concur — Rubin, J. P., Mazzarelli, Andrias, Buckley and Friedman, JJ.